NUMBER 13-09-00476-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


MICHAEL ALVAREZ,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 319th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION

             Before Justices Rodriguez, Benavides, and Vela
               Memorandum Opinion by Justice Rodriguez

      Appellant Michael Alvarez challenges his conviction for family violence assault, a

third-degree felony, for which he was sentenced to four years' imprisonment. See TEX .

PENAL CODE ANN . § 22.01(a)(1), (b)(2)(A) (Vernon Supp. 2009). By two issues, Alvarez
argues that the trial court erred in (1) allowing hearsay evidence, and (2) admitting prior

acts of misconduct. We affirm.

                                       I. BACKGROUND

       Alvarez was indicted as follows:

       [T]hat [Alvarez], on or about February 24, 2008, . . . did then and there
       intentionally, knowingly or recklessly cause bodily injury to Alice Alvarez, a
       member of the defendant's family or a member of the defendant's
       household, . . . by placing her in fear of serious bodily injury and causing her
       bodily injury and causing her bodily injury and pain [sic].

See id. The indictment also alleged that Alvarez had been previously convicted of family

violence assault in June 2007.

       Alvarez pleaded not guilty to the charge, and the case was tried to a jury. The jury

returned a verdict of guilty, and the trial court sentenced Alvarez to four years' incarceration

in the Institutional Division of the Texas Department of Criminal Justice. This appeal

ensued.

                                        II. DISCUSSION

       By two issues, Alvarez complains of the admission of hearsay and prior acts of

misconduct. However, aside from the general assertion of his issues, we are unable to

discern the exact nature of Alvarez's arguments because, in his brief, he does not direct

the Court to the portions of the record that contain the alleged errors, if any, by the trial

court and provides no substantive legal analysis of his apparent complaints. See TEX . R.

APP. P. 38.1(i); Segundo v. State, 270 S.W.3d 79, 106 (Tex. Crim. App. 2008) (op. on

reh'g) (citing Alvarado v. State, 912 S.W.2d 199, 210 (Tex. Crim. App. 1995)) (other

citations omitted) (explaining that it is not a reviewing court's responsibility to wade through



                                               2
the record in an attempt to verify an appellant's claims). The substance of Alvarez's

argument is not apparent from his statement of facts. And the argument portion of his brief

consists almost entirely of block quotes from cases without any attendant analysis that

would aid the Court in deciphering Alvarez's arguments. See Busby v. State, 253 S.W.3d
661, 673 (Tex. Crim. App. 2008) (holding that a reviewing court has "no obligation to

construct and compose appellant's issues, facts, and arguments"). We therefore conclude

that Alvarez has inadequately briefed his issues on appeal and thus waived any review by

this Court. See Garza v. State, 290 S.W.3d 489, 491 (Tex. App.–Corpus Christi 2009, pet.

ref'd). Alvarez's issues are overruled.

                                     III. CONCLUSION

       The judgment of the trial court is affirmed.



                                                        NELDA V. RODRIGUEZ
                                                        Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the
5th day of August, 2010.




                                             3